ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1968-03-01_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER OF 1 MARCH 1968

1968

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(PAYS-BAS/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU 1: MARS 1968
Official citation:

North Sea Continental Shelf. (Federal Republic of Germany/Netherlands),
Order of 1 March 1968, I.C.J. Reports 1968, p. 6.

Mode officiel de citation:

Plateau continental de la mer du Nord (Pays-Bas/ République fédérale
d'Allemagne), ordonnance du 1er mars 1968, C.IJ. Recueil 1968, p. 6.

 

Vire. 320 |

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1968

1er mars 1968

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(PAYS-BAS/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Vu l'ordonnance du 8 mars 1967 fixant au 21 août 1967 la date d’expi-
ration du délai pour le dépôt du mémoire de la République fédérale
d'Allemagne et au 20 février 1968 celle du délai pour le dépôt du contre-
mémoire des Pays-Bas et réservant la suite de la procédure;

Considérant que le mémoire de la République fédérale d'Allemagne et
le contre-mémoire des Pays-Bas ont été déposés dans les délais ainsi
prescrits;

Après s’être renseigné auprès des Parties,

Fixe comme suit la date d’expiration des délais pour la suite de la
procédure:

Pour le dépôt de la réplique de la République fédérale d'Allemagne,
le 31 mai 1968;

Pour le dépôt de la duplique des Pays-Bas, le 30 août 1968.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le premier mars mil neuf cent soixante-huit, en trois

4

1968
1er mars
Rôle généra
n° 52
PLATEAU CONTINENTAL DE LA MER DU NORD (ORDONNANCE 1 III 68) 7

exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Royaume des
Pays-Bas et au Gouvernement de la République fédérale d'Allemagne.

Le Président,

(Signé) J. L. BUSTAMANTE R.
Le Greffier,
(Signé) S. AQUARONE.
